Order, Supreme Court, New York County, entered on June 15, 1979, unanimously modified, in the exercise of discretion, so as to direct defendant-appellant to serve an answer to the complaint within 20 days from the date of entry of this court’s order, with notice of entry, and to deem the proposed complaint to have been served with plaintiff’s moving papers and to constitute the complaint in this action. Said order, as thus modified, is otherwise affirmed, without costs and without disbursements. No
opinion. Concur—Fein, J. P., Sandler, Ross, Markewich and Carro, JJ.